DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s 1/12/2022 is acknowledged.
	Claims 13, 20, 25, 30, and 35 are amended.
	Claim 55 is canceled.
	Claims 29-30, 35, 50-52, 60-63, 68, 81, 86, 91, 93, 95, 97-98, and 100 remain withdrawn.
Claims 13-15, 19, 20, 25, 29, 30, 35, 38-41,  are pending.
	Claims 13-15, 19-20, 25, 38-41, 44, 49, 57-58, and 83 are under examination.


Information Disclosure Statement
	Applicant’s IDS submitted 1/12/2022 is acknowledged and has been considered. A signed copy is attached hereto.

Objections Withdrawn
	Objection to claims 20 and 25 has been withdrawn in view of Applicant’s amendments.
Rejections Withdrawn
	All rejections of claim 55 have been withdrawn in view of Applicant’s cancelation of claim 55.
	Rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) for is withdrawn in view of Applicant’s amendments.
	Rejection of claim(s) 13, 14, 39, and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Fourier (J Biol Chem. 2012 Jun 1;287(23):19386-98., published 6/1/2012) is withdrawn in view of Applicant’s arguments.
	Rejection of claims 13, 14, 39, 40, 41, 44, 55, 57, and 83 under 35 U.S.C. 103 as being unpatentable over Fourier (J Biol Chem. 2012 Jun 1;287(23):19386-98., published 6/1/2012) further in view of Weiskopf (WO 2015/138600 A2, published 9/17/2015) is withdrawn in view of Applicant’s arguments.
	Rejection of claims 13, 14, 39, 40, 41, 44, 49, 55, 57, and 83 under 35 U.S.C. 103 as being unpatentable over Fourier (J Biol Chem. 2012 Jun 1;287(23):19386-98., published 6/1/2012). further in view of Weiskopf (WO 2015/138600 A2, published 9/17/2015) and Mimoto (Protein Eng Des Sel. 2013;26(10):589-598., published 6/5/2013) is withdrawn in view of Applicant’s arguments.
	Rejection of claims 13, 14, 39, 40, 41, 44, 55, 57,58, and 83 under 35 U.S.C. 103 as being unpatentable over Fourier (J Biol Chem. 2012 Jun 1;287(23):19386-98., published 6/1/2012). further in view of Weiskopf (WO 2015/138600 A2, published 9/17/2015), Huang (Biomed Pharmacother. 2015 May;72:17-23, published May 2015), and Liu (Oncoimmunology. 2016 Aug 23;5(9):e1183850., published 8/23/2016) is withdrawn in view of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, which depends on claim 13, recites the limitation "antibody (a)" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as there is no “antibody (a)” recited in claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
	Claim 13 is directed at an isolated anti-signal regulatory protein a (SIRPA) antibody, wherein the antibody selectively binds SIRPA and does not substantially block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA.
	Claim 14 is directed at the antibody of claim 13, wherein the antibody binds to the D1, D2, or D3 domain of SIRPA.
	Claim 15 is directed the antibody of claim 13, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3.
	All other claims are either directly, or indirectly dependent on claim 13.
In regards to the antibodies in claim 13, the specification discloses seven antibodies 3F9, 9C2, 8A9, 8F4, 1E2, 7H9, and 4D8, which are shown to have the claimed function (do not inhibit soluble CD47 binding) (Example 3; paragraph 0217; Figure 7A; Figure 7B).  The specification does not disclose any other isolated monoclonal antibodies wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA.  Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that selectively bind SIRPA and do not substantially block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA. Claim 13 encompasses a genus of antibodies defined solely by function. There is a lack of a written description for all the species encompassed by the genus which have the claimed function. 
In regards to the antibodies in claim 14, the instant specification only discloses antibodies 8A9, 4D8, 3F9 and 9C2 bind to the D3 domain, and that antibodies 8F4, 1E2, and 7H9, bind to D2 (Table 1). The specification does not describe any other antibodies with the recited function. The genus of antibodies encompassed in the instant claims is far broader than just these antibodies. However, the description of the epitope or domain does not allow one to know the structures of the antibodies.
	The antibody in claim 15 is defined solely by its function of competing with another antibody for a particular binding epitope. The specification discloses isolated anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA in table 1. The 3F9 antibody comprises a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3.  However, the instant specification has not disclosed and the art does not teach the genus of anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.” The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
	In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can compete with the 3F9 antibody disclosed in Table 1.  
	In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus antibodies binding to D1, D2, or D3 domain have the recited function.  
	In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus antibodies, wherein the antibody selectively binds SIRPA and does not substantially block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA.  
	Although the interaction of the antibody binding domains with antigens had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  	Padlan (Advances in Protein Chemistry, 1996, 49:57-133) describes that the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs (page 87, Section V). The epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 92, Table VII). Berglund (Protein Science, 2008, 17:606-613) went on to show that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, 2008; specifically note on page 606, left column, lines 8-12 in particular). Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) further confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract). Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
	However, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
	Further, the instant specification does not describe the structural features shared by members of a genera of (1) anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, (2) wherein the antibody further competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3; or (3) wherein the antibody further binds to the D1 domain of SIRPA, the D2 domain of SIRPA, or the D3 domain of SIRPA. Additionally, the specification provides neither a representative number of antibodies the represent a genus of (1) anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, (2) wherein the antibody further competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3; or (3) wherein the antibody further binds to the D1 domain of SIRPA, the D2 domain of SIRPA, or the D3 domain of SIRPA. 
	Furthermore, there is no evidence that only antibodies with the six CDRs of the 3F9 antibody disclosed in Tables 1 define the boundaries of the genus of anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3. To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen. For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc. From the instant specification, there is no basis by which the artisan would expect that the antibodies that are disclosed in the instant specification, are representative of this extensive genus of anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3.
	Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope. Even antibodies from the same species that bind the same epitope are generally structurally distinct.
	Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of monoclonal antibodies in Table 1 is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies which have the claimed functions and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited few antibodies cannot be considered representative of the genus.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”. Page 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116). As discussed above, even though the Applicant proposes a genus of anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3, the skilled artisan cannot predict the detailed chemical structure of a genus of anti-signal regulatory protein a (SIRPA) antibodies, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA, wherein the antibody competes with an antibody comprising a VH sequence comprising the amino acid sequence of SEQ ID NO: 2 and a VL sequence comprising the amino acid sequence comprising the amino acid sequence of SEQ ID NO: 3. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compounditself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of competing with another antibody to bind at a particular epitope. The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
	According to Figure 7A and 7B, only 1B3, 3F9, 9C2, 5D9, 7E5, 8A9, and 4D8 meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
	Applicant’s arguments have been considered but are not found to be persuasive. Applicant argues that the recited seven antibodies are representative of the entire genus of the antibodies as claimed. However, as stated in the previous actions, Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited seven antibodies cannot be considered representative of the genus.
	Applicant points Figures 9A-C, 7A-B, Example 6, and Tables 2-5, and argues that these are an adequate disclosure showing descriptive structural features common to the encompassed antibodies. However, these citations all point to activities and functions of the antibodies, e.g. binding to SIRPα, reducing SIRPα expression, production of IL-8. In fact, Applicant even points out that in Tables 2-5, the anti-SIRPA antibodies are all shown to have different sequences and different CDR lengths. There is no disclosure in regards to the structural features common to the encompassed antibodies.
	Applicant even states, in regards to SAF4.2, a non CD47 blocking anti-signal regulatory protein a (SIRPA) antibody, that “FIG. 7A and 7B, which compare particular CD47 blocking and non-blocking antibodies. This data does not demonstrate that an entirely different antibody such as Fourier's SAF4.2 antibody, which affects the SIRPA and Sp-D interaction, necessarily and inevitably, i.e., always, results in a decrease in the level of SIRPA on the surface of cells.” (Remarks, Page 16, Above “Rejection under 35 U.S.C. 103”).
	Thus, as Applicant confirms, there is no correlation between the functions of a non CD47 blocking anti-signal regulatory protein a (SIRPA) antibody (i.e. a decrease in the level of SIRPA on the surface of cells) and the structure of the antibody. An invention described solely in terms of its function lacks written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function (See MPEP 2163(A)).
	Examiner maintains the rejection as the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.
	According to Figure 7A and 7B, only 1B3, 3F9, 9C2, 5D9, 7E5, 8A9, and 4D8 meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in regards to an isolated anti-signal regulatory protein a (SIRPA) antibody, wherein the antibody selectively binds SIRPA and does not block binding of CD47 to SIRPA expressed on cells and further, wherein binding of the antibody to SIRPA decreases the level of SIRPA on the cell surface, wherein the SIRPA is human SIRPA.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-15, 19-20, 25, 38-41, 44, 49, 57-58, and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9, 15-26, 36-38, 40, 42-44, 47-58, and 78  of copending Application No. 16/421,692 (US PGPUB 20190359707). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The response states that applicant requests provisional double patenting rejections of the copending applications be held in abeyance until notification of allowable subject matter in the present application.
	The rejection is maintained for the reasons of record.

Claims 13-15, 19-20, 25, 38-41, 44, 49, 57-58, and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58, and 78  of copending Application No. 17/707,637 . Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of copending Application No. 17/707,637 teach isolated antibody that binds to human SIRPA, wherein the antibody comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region comprises: an HVR-H1 comprising the amino acid sequence of SEQ ID NO:20; an HVR-H2 comprising the amino acid sequence of SEQ ID NO:21; an HVR-H3 comprising an amino acid sequence selected from SEQ ID NOs: 22, 23, and 24; and the light chain variable region comprises: an HVR-L1 comprising the amino acid sequence of SEQ ID NO:9; an HVR-L2 comprising the amino acid sequence of SEQ ID NO: 10: and an HVR-L3 comprising an amino acid sequence selected from SEQ ID NOs: 11, 12, 13, 14, 15, 16, 17, 18, and 19 (Claim 1).
	SEQ ID NOs: 9, 10, 12, 20, and 22 of the copending application are identical to instant SEQ ID NOs: 6, 7, 8, 9, and 11 respectively. SEQ ID NO: 21 of the copending application encompasses instant SEQ ID NO: 10 (See Below).

Instant SEQ ID NOs Corresponding to HVR-L1, HVR-L2, HVR-L3, HVR-H1, HVR-H2, and HVR-H3

    PNG
    media_image1.png
    109
    501
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    107
    493
    media_image2.png
    Greyscale


17/707,637 SEQ ID NOs Corresponding to HVR-L1, HVR-L2, HVR-L3, HVR-H1, HVR-H2, and HVR-H3

    PNG
    media_image3.png
    316
    332
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    271
    390
    media_image4.png
    Greyscale


	The claims of copending Application No. 17/707,637 teach the antibody is a monoclonal antibody (Claim 15).
	The claims of copending Application No. 17/707,637 teach the antibody is a humanized antibody (Claim 16).
	The claims of copending Application No. 17/707,637 teach the antibody is a Fab, Fab', Fab'-SH, F(ab')2, Fv, or scFv fragment (Claim 17).
	The claims of copending Application No. 17/707,637 teach the antibody is of the IgG class and as an IgGl, IgG2, IgG3, or IgG4 isotype (Claim 20).
	The claims of copending Application No. 17/707,637 teach the anti-SIRPA antibody has a human IgGl isotype and comprises one or more amino acid substitutions in the Fc region at an amino acid residue, S267E and L328F, wherein the numbering of the residues is according to EU numbering, or comprises an amino acid deletion in the Fc region at a position corresponding to glycine 236 (Claim 24).
	The claims of copending Application No. 17/707,637 teach the anti-SIRPA antibody decreases cell surface levels of SIRPA, decreases intracellular levels of SIRPA, decreases total cellular levels of SIRPA, or any combination thereof (Claim 36).
	The claims of copending Application No. 17/707,637 teach the antibody binds to the D3 domain of human SIRPA (Claim 49).
	The claims of copending Application No. 17/707,637 teach the antibody recognizes a first and a second antigen, wherein the first antigen is SIRPA and the second antigen is: (a) an antigen facilitating transport across the blood-brain-barrier; (b) an antigen facilitating transport across the blood-brain-barrier selected from transferrin receptor (TR), insulin receptor (HIR), insulin-like growth factor receptor (IGFR), low- density lipoprotein receptor related proteins 1 and 2 (LPR-1 and 2), and diphtheria toxin receptor; (c) a disease-causing agent selected from disease-causing peptides or proteins, disease-causing nucleic acids, wherein the disease-causing nucleic acids are antisense GGCCCC (G2C4) repeat-expansion RNA, the disease-causing proteins are selected from amyloid beta, oligomeric amyloid beta, amyloid beta plaques, amyloid precursor protein or fragments thereof, Tau, IAPP, alpha-synuclein, TDP-43, FUS protein, C9orf72 (chromosome 9 open reading frame 72), c9RAN protein, prion protein, PrPSc, huntingtin, calcitonin, superoxide dismutase, ataxin, ataxin 1, ataxin 2, ataxin 3, ataxin 7, ataxin 8, ataxin 10, Lewy body, atrial natriuretic factor, islet amyloid polypeptide, insulin, apolipoprotein Al, serum amyloid A, medin, prolactin, transthyretin, lysozyme, beta 2 microglobulin, gelsolin, keratoepithelin, cystatin, immunoglobulin light chain AL, S-IBM protein, Repeat-associated non-ATG (RAN) translation products, DiPeptide repeat (DPR) peptides, glycine-alanine (GA) repeat peptides, glycine-proline (GP) repeat peptides, glycine-arginine (GR) repeat peptides, proline-alanine (PA) repeat peptides, ubiquitin, and proline-arginine (PR) repeat peptides; and (d) ligands and/or proteins expressed on immune cells, wherein the ligands and/or proteins selected from PD1/PDL1, CD40, OX40, ICOS, CD28, CD137/4-1BB, CD27, GITR, PD- L1, CTLA4, PD-L2, PD-1, B7-H3, B7-H4, HVEM, LIGHT, BTLA, CD30, TIGIT, VISTA, KIR, GAL9, TIM1, TIM3, TIM4, A2AR, LAG3, DR-5, CD2, CD5, CD39, CD73, and phosphatidylserine; and a protein, lipid, polysaccharide, or glycolipid expressed on one or more tumor cells (Claim 58).
	The claims of copending Application No. 17/707,637 teach a pharmaceutical composition comprising the anti SIRPA antibody (Claim 78).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
8.	All claims are rejected.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/
Examiner, Art Unit 1643          


/HONG SANG/Primary Examiner, Art Unit 1643